EXHIBIT 10.10



Exhibit A
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement


Form of Promissory Note



EXHIBIT A, Cover Page



Exhibit A to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



 

NOTE

 







[$___________]

 

________________ __, 2002



              For value received, ELIZABETH ARDEN, INC., a Florida corporation
(the "Borrower"), promises to pay to the order of ________________________ (the
"Bank"), for the account of its Applicable Lending Office, $[__________] or, if
less, the aggregate unpaid principal amount of the Bank's Loans to Borrower then
outstanding under the Credit Agreement referred to below on the date or dates
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of the Administrative Agent, unless
otherwise directed by the Administrative Agent.



              All Loans made by the Bank, the respective maturities thereof and
all repayments of the principal thereof shall be recorded by the Bank and, prior
to any transfer hereof, appropriate notations to evidence the foregoing
information with respect to each such loan then outstanding shall be endorsed by
the Bank on a schedule attached hereto; provided that the failure of the Bank to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.



              This note is one of the Notes referred to in the Second Amended
and Restated Credit Agreement dated as of December 24, 2002 among Borrower, the
banks listed on the signature pages thereof, and JPMorgan Chase Bank, as
administrative agent and Fleet National Bank, as collateral agent (as the same
may be amended from time to time, the "Credit Agreement"). Terms defined in the
Credit Agreement are used herein with the same meanings.



              The Borrower hereby waives diligence, presentment, protest and
notice of any kind whatsoever, other than notices expressly required by the
Credit Agreement.



              Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.



              This Note evidences indebtedness previously evidenced by one or
more of the promissory notes executed and delivered under the Original Credit
Agreement (the "Prior Notes"). This Note modifies in their respective entireties
(to the extent of the indebtedness evidenced hereby) the Prior Notes, but does
not extinguish the indebtedness evidenced thereby which is continued under the
terms hereof.



   

ELIZABETH ARDEN, INC.







   

By:

________________________________________

   

Name:

________________________________________

   

Title:

________________________________________



NOTE, Page 2



Exhibit A to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



--------------------------------------------------------------------------------





Exhibit B
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Form of Opinion of Weil, Gotshal & Manges, LLP, counsel for the Borrower and the
Guarantors

EXHIBIT B, Cover Page



Exhibit B to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



December 24, 2002

   

To each of the Banks party
to the Second Amended and
Restated Credit Agreement, dated
as of the date hereof, among
Elizabeth Arden, Inc., the Banks
party thereto, JPMorgan Chase Bank, as
Administrative Agent, Issuing Bank
and Swingline Lender, and
Fleet National Bank, as Collateral
Agent for the Banks



Ladies and Gentlemen:



                We have acted as counsel to Elizabeth Arden, Inc. (the
"Company"), a Florida corporation, FD Management, Inc. ("FD Management"), a
Delaware corporation and wholly-owned subsidiary of the Company, DF Enterprises,
Inc. ("DF Enterprises"), a Delaware corporation and wholly-owned subsidiary of
the Company, and Elizabeth Arden International Holding, Inc., formerly FFI
International, Inc. ("International"; collectively with FD Management and
DF Enterprises, the "Subsidiaries" and, the Subsidiaries, collectively with the
Company, the "FFI Entities"), a Delaware corporation and wholly-owned subsidiary
of the Company, in connection with the preparation, authorization, execution and
delivery of, and the consummation of the transactions contemplated by, the
Second Amended and Restated Credit Agreement (the "Agreement"), dated as of the
date hereof, among the Company, as Borrower, the Banks named therein, JPMorgan
Chase Bank, as Administrative Agent, Issuing Bank and Swingline Lender (the
"Administrative Agent"), and Fleet National Bank, as Collateral Agent (the
"Collateral Agent"). Capitalized terms defined in the Agreement and used (but
not otherwise defined) herein are used herein as so defined.



                In so acting, we have examined originals or copies (certified or
otherwise identified to our satisfaction) of the Agreement and such corporate
records, agreements, documents and other instruments, and such certificates or
comparable documents of public officials and of officers and representatives of
the FFI Entities, and have made such inquiries of such officers and
representatives, as we have deemed relevant and necessary as a basis for the
opinions hereinafter set forth.



                In connection thereof, we have examined:



                (1)   the Agreement and the Notes executed pursuant to the
Agreement;



                (2)   the Articles of Incorporation, or Certificate of
Incorporation, as the case may be, of each FFI Entity (the "Articles");



                (3)   the Bylaws of each FFI Entity (collectively with the
Articles, the "Governing Documents"); and



                (4)   the Indentures.



                In such examination, we have assumed the genuineness of all
signatures, the legal capacity of all natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as certified, conformed or photostatic copies and
the authenticity of the originals of such latter documents. As to all questions
of fact material to these opinions that have not been independently established,
we have relied upon certificates or comparable documents of officers and
representatives of the FFI Entities and upon the representations and warranties
of the FFI Entities contained in the Agreement. As used herein, "to our
knowledge" and "of which we are aware" mean the conscious awareness of facts or
other information by any lawyer in our firm actively involved in the
transactions contemplated by the Agreement.

 



FORM OF BORROWER'S COUNSEL'S LEGAL OPINION, Page 4



Exhibit B to Second Amended and Restated Credit Agreement dated as of December
24, 2002.

 

                Based on the foregoing, and subject to the qualifications stated
herein, we are of the opinion that:



                (1)   The Company is a corporation validly existing under the
laws of the State of Florida and its status is active. Based solely upon a
review of good standing certificates issued by the Secretary of State of the
States of Connecticut, New York, New Jersey and Pennsylvania (the "Foreign
Jurisdictions"), the Company is in good standing and qualified to do business as
a foreign corporation in the Foreign Jurisdictions. The Company has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.



                (2)   Each of the Subsidiaries is a corporation validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.



                (3)   Each of the FFI Entities has all requisite corporate power
and authority to execute and deliver the Agreement and the Notes to which it is
a party and to perform its obligations thereunder. The execution, delivery and
performance of the Agreement and the Notes by each of the FFI Entities party
thereto have been duly authorized by all necessary corporate action on the part
of each such FFI Entity. The Agreement and each Note have been duly and validly
executed and delivered by each of the FFI Entities party thereto and (assuming
the due authorization, execution and delivery thereof by the other parties
thereto) constitute the legal, valid and binding obligations of the FFI Entities
party thereto, enforceable against them in accordance with their terms, subject
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors' rights and commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity) and except that (A) rights to
indemnification and contribution thereunder may be limited by federal or state
securities laws or public policy relating thereto, and (B) no opinion is
expressed with respect to Section 9.04(a) of the Agreement relating to sharing
of set-offs.



                (4)   The execution and delivery by each of the FFI Entities of
the Agreement and the Notes to which it is a party and the performance by each
such FFI Entity of its obligations thereunder (a) will not conflict with,
constitute a default under or violate (i) any of the terms, conditions or
provisions of the Governing Documents of such FFI Entity, (ii) any of the terms,
conditions or provisions of the Indentures, the Company's 8.5% Subordinated
Debentures or any other material document, agreement, contract or instrument to
which any of the FFI Entities is a party or by which any of the FFI Entities is
bound of which we are aware, (iii) any New York, Florida, Delaware corporate or
federal law or regulation (other than federal and state securities or blue sky
laws, as to which we express no opinion) or (iv) any judgment, writ, injunction,
decree, order or ruling of any court or governmental authority binding on such
FFI Entity of which we are aware; and (b) do not require the consent of the
holders of the Senior Notes under the Indentures.



                (5)   No consent, approval, waiver, license or authorization or
other action by or filing with any New York, Florida, Delaware corporate or
federal governmental authority is required in connection with the execution and
delivery by any FFI Entity of the Agreement or the Notes to which it is a party,
the consummation by such FFI Entity of the transactions contemplated thereby or
the performance by such FFI Entity of its obligations thereunder, except for
(a) such consents, approvals, waivers, licenses or authorizations or other
actions the failure of which to obtain or make would not have a reasonable
likelihood of restraining, preventing or imposing materially burdensome
conditions on any of the Financing Transactions, (b) such as have been made or
obtained, and (c) federal and state securities or blue sky laws, as to which we
express no opinion in this paragraph.



                (6)   To our knowledge, there is no litigation, proceeding or
governmental investigation pending or overtly threatened against any FFI Entity
that relates to any of the transactions contemplated by the Agreement.





FORM OF BORROWER'S COUNSEL'S LEGAL OPINION, Page 2



Exhibit B to Second Amended and Restated Credit Agreement dated as of December
24, 2002.

 

                The opinions expressed herein are limited to the laws of the
State of Florida, the laws of the State of New York, the corporate laws of the
State of Delaware and the federal laws of the United States, and we express no
opinion as to the effect on the matters covered by this letter of the laws of
any other jurisdiction.



                The opinions expressed herein are rendered solely for your
benefit in connection with the transactions described herein. Those opinions may
not be used or relied upon by any other person, nor may this letter or any
copies thereof be furnished to a third party, filed with a governmental agency,
quoted, cited or otherwise referred to without our prior written consent.



Very truly yours,

 



FORM OF BORROWER'S COUNSEL'S LEGAL OPINION, Page 3



Exhibit B to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



--------------------------------------------------------------------------------





EXHIBIT C
to
Sixth Amendment to
Second Amended and Restated Credit Agreement


Form of Borrowing Base Certificate



 

Exhibit C



Exhibit C to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.

 

 

Borrowing Base Certificate







Previously Faxed:   Yes      No   (circle one)





Company Name:  ELIZABETH ARDEN, INC.

As of [ ENTER DATE]







Accounts Receivable



1.

Total Accounts Receivable per attached aging

 

$________









2.

Less:  Ineligible Accounts Receivables of Borrower

   









     

Consignment or similar sales

$________________

       

Evidenced by chattel paper or note

$________________

       

Insolvent or bankrupt account debtor

$________________

       

Foreign account debtor

$________________

       

In controversy

$________________

       

Not subject to the Collateral Agent's lien

$________________

       

Subject to other liens

$________________

       

120 days past invoice

$________________

       

Government accounts

$________________

       

Affiliate or related party

$________________

       

50% Cross Aging Exclusion

$________________

       

Not payable in Dollars

$________________

       

Accounts excluded by Administrative Agent

$________________

       

Amount of Contra Accounts and other offsets

$________________

       

15% concentration exclusion

$________________

 









3.

Total Ineligibles

($_________)

















 

Eligible Accounts Receivable (line 1 minus line 3)

$__________









5.

Accounts Receivable Advance Rate

85%









6.

Accounts Receivable Availability (Line 4 x Line 5)

(A)

$

     

  =========



Exhibit C to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.



 

Finished Goods Inventory; Packaged

1.

Cost of total packaged finished goods

$__________

   











2.

minus ZUG Allocation

$(_________)

   











3.

Total (1 minus 2)

$__________

   











4.

Net liquidation value as a percentage of gross

__________%

   











5.

Net liquidation value (line 3 x line 4)

$__________

   











6.

85% of net liquidation value (.85 x line 5)

(B)

$

   







  =========















Finished Goods Inventory; Un-packaged

1.

Cost of total un-packaged finished goods

$__________

   











2.

minus ZUG Allocation

$(_________)

   











3.

Total (1 minus 2)

$__________

   











4.

Net liquidation value as a percentage of gross

__________%

   











5.

Net liquidation value (line 3 x line 4)

$__________

   











6.

85% of net liquidation value (.85 x line 5)

(C)

$

   







  =========















Raw Material Inventory

1.

Cost of raw material and work-in- process

$__________

   











2.

minus ZUG Allocation

$(_________)

   











3.

Total (1 minus 2)

$__________

   











4.

Net liquidation value as a percentage of gross

__________%

   











5.

Net liquidation value (line 3 x line 4)

$__________

   











6.

85% of net liquidation value (.85 x line 5)

(D)

$

   





  =========







Exhibit C to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.

 

Gift Inventory







1.

Cost of gift inventory

consisting of gifts to be given
with purchased merchandise in the ordinary course
of Borrower's business or as promotional
merchandise in the ordinary course of business

$__________

   







2.

minus ZUG Allocation

$(_________)

   







3.

Total (1 minus 2)

$__________

   







4.

Net liquidation value as a percentage of gross

 __________%

   







5.

Net liquidation value (line 3 x line 4)

$__________

   







6.

85% of net liquidation value (.85 x line 5)

$__________

   







7.

Lesser of line 4 or $500,000

(E)

$









Exhibit C to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.

 

 

 

AVAILABLE COLLATERAL SUMMARY



A/R Availability (A):

$__________





Plus

: Inventory Availability (B+C+D+E)

$__________





Plus

: TEMPORARY INCREASE $25,000,000

$__________





Plus

: Cash collateral pledged

$__________





Less

: Availability Reserves:

$(_________)



     

BORROWING BASE:

$__________







TOTAL AVAILABILITY (Lesser of Commitment or Borrowing Base)

$__________

Committed EXPOSURE:













Swingline Loans

$__________





Other Loans

$__________





Letter of Credit Exposure

$__________





Other Obligations

$__________





TOTAL



$(_________)









BORROWING AVAILABILITY (Total Availability--Committed Exposure):

$



  =========



This Borrowing Base Certificate is delivered by the undersigned to JPMorgan
Chase Bank, N.A. in its capacity as Administrative Agent (the "Agent") pursuant
to that certain Second Amended and Restated Credit Agreement dated as of
December 24, 2002 (as amended, the "Agreement") among the undersigned, the
Agent, Fleet National Bank as collateral agent and certain other parties named
therein. Terms defined by the Agreement are incorporated herein by reference
where applicable. The undersigned represents and certifies that this Borrowing
Base Certificate is true and correct in every respect and that all existing
Accounts and Inventory, referenced above for inclusion in the Borrowing Base,
represent Eligible Accounts Receivables and Inventory of the type described in
accordance with the definitions set forth in the Agreement. The undersigned
warrants that all collections received or credits allowed on Accounts reported
on previous Borrowing Base Certificates have been duly and regularly entered to
the credit of the respective account debtors on the books and records of the
undersigned and that all collections have been remitted and that all credits
have been reported to date to the Administrative Agent as required by the
Agreement. In the event of any conflict between the terms of this Borrowing Base
Certificate and the Agreement, the terms of the Agreement shall control.



   

ELIZABETH ARDEN, INC.







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



Exhibit C to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.



--------------------------------------------------------------------------------





Exhibit D
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Form of Consent and Subordination Agreement



EXHIBIT D, Cover Page



Exhibit D to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



CONSENT SUBORDINATION AGREEMENT

 

This Consent and Subordination Agreement, entered into as of the ___ day of
___________, 200_ by and among FLEET NATIONAL BANK, a national banking
association, as Collateral Agent ("Agent"), and ELIZABETH ARDEN, INC., a Florida
corporation ("Borrower"), and _________________, a [_______________] ("Third
Party").

 

              WHEREAS, Borrower has or may hereafter deliver items which
constitute part of their inventory to premises owned or occupied by Third Party
at ______________________________, _______, _______ (the "Premises");

 

              WHEREAS, Banks (as defined in that certain Second Amended and
Restated Credit Agreement dated December 24, 2002 by and among the Borrower,
JPMorgan Chase Bank, as Administrative Agent, the Agent and the Banks party
thereto have provided to Borrower certain financial accommodations and as
security for such accommodations Borrower and certain of its subsidiaries have
previously granted Agent, a security interest in certain collateral including,
without limitation, the inventory owned by the 7Borrower and certain of its
subsidiaries and located on the Premises (the "Collateral");

 

              NOW THEREFORE, for good and valuable consideration, the parties
hereby agree as follows:

 

              1.   Third Party subordinates to Agent each and every right which
Third Party now has or may hereafter have under the laws of the State of
_______________ or any other state to obtain a lien on, set off against or to
claim or assert title to any of the Collateral.

 

              2.   Third Party acknowledges that any claim or claims that the
Agent has or may hereafter have against the Collateral by virtue of its security
interest is superior to any lien or claim of any nature which Third Party now
has or may hereafter have to the Collateral whether by statute, agreement or
otherwise whether or not Agent has executed and timely filed financing
statements evidencing its security interests in the Collateral.

 

              3.   Third Party agrees to keep the Collateral segregated (to the
extent possible) from all of its property and property belonging to others. In
the event the Collateral is co-mingled with other items of inventory, Third
Party agrees to maintain the integrity of Collateral so as to be able, at all
times, to identify and retrieve the Collateral.

 

              4.   At any time in accordance with the terms of any agreement
evidencing any indebtedness, obligation or liability of Borrower to any of the
Banks or their assigns, Agent may remove the Collateral from the Premises upon
prior notice to Third Party, whenever Agent determines it is necessary or
desirable to do so to protect their interests and without liability or
accountability to Third Party therefore, except that Agent shall repair in a
workmanlike manner at Bank's expense any damage caused to the Premises by the
removal of the Collateral. Third Party agrees to grant Agent the right of entry
at any reasonable time to remove the Collateral from their Premises.

 

              5.   Banks may, without affecting the validity of this Consent,
extend the terms of payment of any indebtedness of Borrower to any of the Banks
or alter the performance of any of the terms and conditions of Borrower's
obligations to the Banks, without the consent of Third Party and without giving
notice thereof to Third Party.



CONSENT SUBORDINATION AGREEMENT, Page 1



Exhibit D to Second Amended and Restated Credit Agreement dated as of December
24, 2002.

 

              6.   Third Party agrees to give prior notice to Agent in the event
Third Party intends to sell or transfer the Premises.

 

              7.   All notices, request, demands and other communications
provided for hereunder shall be in writing, including facsimile transmission
("FAX") and mailed or delivered by overnight courier, or transmitted by FAX
confirmed in writing mailed to the addressee, to the applicable party at the
addresses indicated below:

 

              If to Third Party:

 

                          _____________________________
                          _____________________________
                          _____________________________
                          _____________________________
                          _____________________________

 

              If to Borrower:

 

                          Elizabeth Arden, Inc.
                          14100 N.W. 60th Avenue
                          Miami Lakes, Florida 33014
                          Attention: Oscar Marina, General Counsel
                          FAX No.: (305) 818-8020

 

              If to Agent, as collateral agent:

 

                          Fleet National Bank
                          111 Westminster Street
                          Providence, Rhode Island 02903
                          Attention: Doug Scala, Senior Vice President
                          FAX No.: (401) 278-3328

 

              With a copy to::

 

                          JPMorgan Chase Bank
                          2200 Ross Ave., 4th Floor
                          Dallas, Texas 75201
                          Attention: Kevin Padgett
                          FAX No.: (214) 965-4731

 

or, as to each party, at such other address as shall be designated by such
parties in a written notice to the other parties complying as to delivery with
the terms of this Section. All such notices, requests, demands and other
communication shall be deemed given upon the earlier to occur of (a) the third
day following deposit thereof in the United States mail, (b) twelve noon local
time on the first business day following timely deposit thereof with an
overnight courier services or (c) receipt by the party to whom such notice is
directed.



CONSENT SUBORDINATION AGREEMENT, Page 2



Exhibit D to Second Amended and Restated Credit Agreement dated as of December
24, 2002.

 

              8.   This Agreement shall inure to the benefit of, and be binding
upon, the successors and assigns of each of the parties.

 

              IN WITNESS WHEREOF, the parties hereto, through their duly
authorized representatives, have executed this Consent as of the day and year
first above written.



   

THIRD PARTY:







   

_____________________________________________







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



 

   

BORROWER:







   

ELIZABETH ARDEN, INC.







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



 

   

FLEET NATIONAL BANK, as collateral agent













   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



CONSENT SUBORDINATION AGREEMENT, Page 3

Exhibit D to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



--------------------------------------------------------------------------------





EXHIBIT E
to
Sixth Amendment to
Second Amended and Restated Credit Agreement


Form of Compliance Certificate



Exhibit E to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.



COMPLIANCE CERTIFICATE



Effective as of __________, 200_ (the "Effective Date")
(last day of fiscal year or fiscal period, as applicable)





Reference is made to the certain Second Amended and Restated Credit Agreement
dated as of December 24, 2002, among Elizabeth Arden, Inc. ("Borrower"),
JPMorgan Chase Bank (now JPMorgan Chase Bank, N.A.), as Administrative Agent for
the Banks as provided therein ("Administrative Agent"), and each of the Banks
from time to time party thereto (as such agreement may be amended or otherwise
modified from time to time, the "Credit Agreement"). Unless otherwise defined
herein, capitalized terms used this Compliance Certificate that are defined in
the Credit Agreement, wherever used herein, shall have the same meanings as are
prescribed by the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the Credit Agreement, the Credit
Agreement shall control. The undersigned, duly appointed and acting authorized
signatory of the Borrower, being duly authorized, hereby delivers this
Compliance Certificate to Administrative Agent pursuant to Section 5.01 of the
Credit Agreement.

 

1.

 

Borrower hereby delivers to Administrative Agent (check as applicable):



   

[__]

 

Copies of the audited financial statements required by Section 5.01(a) for
Borrower's fiscal year ending on the Effective Date.

   

[__]

 

Copies of the financial statements required by Section 5.01(e) for the month end
corresponding to the end of the Borrower's fiscal quarter ending on the
Effective Date.



Such financial statements are complete and correct in all material respects and
have been prepared in accordance with the requirements of the Credit Agreement.



2.

 

Exhibit "A"

attached hereto sets forth the calculation of the Debt Service Pricing Ratio and
the corresponding percentages for the Applicable Margin and Applicable Letter of
Credit Fee.



3.

 

Exhibit "B"

attached hereto sets forth the status of compliance with the covenant contained
in Section 5.19 ("Minimum Quarterly Consolidated Debt Service Coverage Ratio"),
as of the Effective Date, calculated for the applicable period as required by
the Credit Agreement.



4.

 

The undersigned hereby states that (check as applicable):



   

[__]

 

No Default exists as of the Delivery Date.

   

[__]

 

One or more Defaults have occurred or exist as of the Delivery Date. Included
within Exhibit "C" attached hereto is a written description specifying each such
Default or Event of Default, its nature, when it occurred, whether it is
continuing as of the date hereof, and the steps being taken by the Borrower with
respect thereto. Except as so specified, no Default exists as of the Delivery
Date.



5.

 

The undersigned hereby states that all Material Subsidiaries that are required
to be Guarantors by the terms of the Credit Agreement are Guarantors under the
Guarantee Agreement.



Executed and delivered by the undersigned on ___________, 20___ (the "Delivery
Date").



   

ELIZABETH ARDEN, INC.







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



Exhibit E to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.



--------------------------------------------------------------------------------





EXHIBIT "A"
to
COMPLIANCE CERTIFICATE
by
Elizabeth Arden, Inc.
Effective Date: ____________, 200_
Debt Service Pricing Ratio


The following is attached to and made a part of the above referenced Compliance
Certificate:


The Debt Service Pricing Ratio calculated as of the fiscal quarter ending
_________, 200_ was ___ to 1.0:  

Cash Flow

(a)

 

Consolidated EBITDA

$

________

         

(b)

 

Capital Expenditures which were not
financed with Indebtedness permitted under
clauses clauses (vi), (vii) or (x) of the
definition of Permitted Indebtedness

$

________

         

(c)

 

Cash taxes

$

________

         

(d)

 

Sum of (a) - (b) - (c)

$

________

                             

Modified Debt Service

(e)

 

Consolidated Net Interest Expense

$

________

         

(f)

 

Regularly scheduled principal payments in
respect of Indebtedness (excluding regularly
schedule principal payments in respect of
the 2006 Acquisition Indebtedness)

$

________

         

(g)

 

all cash dividends paid on stock

             

(h)

 

Sum of (e) + (f) + (g)

$

________

                             

Debt Service Pricing Ratio

= (d) / (h) = ____ to 1.0





Tier

Debt Service Pricing Ratio

LIBOR Loans

Base Rate Loans

























I

Greater than 4.00:1.00

100.0

0.0









II

Less than or equal to 4.00:1.0 but
greater than 3.00:1.00

125.0

0.0









III

Less than or equal to 3.00:1.00 but
greater than 2.00:1.00

150.0

0.0









IV

Less than or equal to 2.00:1.00

175.0

0.0

























         

Based on the foregoing table:

   

(i)

Applicable Margin for LIBOR Loans

_____(bps)

     

(ii)

Applicable Letter of Credit Fee:

_____(bps)

 





Exhibit E to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.



--------------------------------------------------------------------------------





EXHIBIT "B"
to
COMPLIANCE CERTIFICATE
by
Elizabeth Arden, Inc.
Effective Date: ____________, ____


Minimum Quarterly Debt Coverage Ratio

The following is attached to and made a part of the above referenced Compliance
Certificate:







1.

 

Average Borrowing Base Capacity determination

.







   

As of the Effective Date, is the Average Borrowing Base Capacity as calculated
for the 30 day period then ended (as detailed on an attached schedule) equal to
or less than (i) $25,000,000 as of any fiscal quarter ended during the period
from and including June 1 to and including November 30 or (ii) $40,000,000 as of
any fiscal quarter ended during the period from and including December 1 to and
including May 31. Yes_______   No _______







   

If yes, Borrower must be in compliance with the Minimum Quarterly Debt Coverage
Ratio below.







2.

 

Section 5.19

("Minimum Debt Coverage Ratio").







   

The ratio of Cash Flow to Debt Service, calculated as of the Effective Date for
the twelve month period ending on such date was ___ to 1.0 (as set forth below).





Cash Flow

(a)

 

Consolidated EBITDA

$

_________

 

(b)

 

Capital Expenditures which were not financed
with Indebtedness permitted under clauses
(viii), (ix) or (x) of the definition of Permitted
Indebtedness

$

_________

 

(c)

 

Cash taxes

$

_________

 

(d)

 

Sum of (a) - (b) - (c)

$

_________

             

Debt Service

(e)

 

Interest Expense

$

_________

 

(f)

 

Regularly scheduled principal payments in
respect of Indebtedness

$

_________

 

(g)

 

Dividends

$

_________

 

(h)

 

Sum of (e) + (f) + (g)

$

_________

             

Debt Service Ratio

= (d) / (h) = ____ to 1.0

Credit Agreement requires that it be not less than 1.10 to 1.0.

Compliance?

 

Yes [    ]

No [    ]





Exhibit E to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.



--------------------------------------------------------------------------------





EXHIBIT "C"
to
COMPLIANCE CERTIFICATE
by
Elizabeth Arden, Inc.
Effective Date: ____________, ____



Defaults







The following is attached to and made a part of the foregoing Compliance
Certificate:







1.

 

As of the Delivery Date, each of the following instances of a Default has
occurred (describe):







2.

 

Applicable Section(s) of Credit Agreement:







3.

 

Date of first occurrence:







4.

 

Check as applicable: The above referenced Default(s)







   

[__]

 

continue(s) in existence on the Delivery Date

   

[__]

 

do/does not continue to exist on the Delivery Date







5.

 

The following steps have been and are being taken with respect to the foregoing.



Exhibit E to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Sixth Amendment dated as of August 15, 2007.



--------------------------------------------------------------------------------





Exhibit F
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Form of Assignment and Assumption Agreement

EXHIBIT F, Cover Page

Exhibit F to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



ASSIGNMENT AND ASSUMPTION



              This Assignment and Assumption (the "Assignment and Assumption")
is dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the "Assignor") and [Insert name of Assignee]
(the "Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.



              For an agreed consideration, the Assignor hereby irrevocably sells
and assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor's rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Bank) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



1.

Assignor:

_______________________________________________________







2.

Assignee:

_______________________________________________________

   

[and is an Affiliate/Approved Fund of [identify Bank]

(1)







3.

Borrower:

Elizabeth Arden, Inc., a Florida corporation







4.

Administrative Agent:

JPMorgan Chase Bank, as the administrative agent under the Credit Agreement







5.

Credit Agreement:

Second Amended and Restated Credit Agreement dated as of December 24, 2002 among
Borrower, the Banks parties thereto, as Administrative Agent, and the other
agents parties thereto



(1) Select as applicable.



ASSIGNMENT AND ASSUMPTION AGREEMENT, Page 1



Exhibit F to Second Amended and Restated Credit Agreement dated as of December
24, 2002.

 

6.

Assigned Interest:

__________________________________________________________

   

Aggregate Amount of
Commitment/Loans for
all Banks

Amount of
Commitment/Loans
Assigned

Percentage
Assigned of
Commitment/Loans

(2)











   

$

$

               %













Effective Date: _____________ __, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



The terms set forth in this Assignment and Assumption are hereby agreed to:



   

ASSIGNOR







   

[NAME OF ASSIGNOR]







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



   

ASSIGNEE







   

[NAME OF ASSIGNEE]







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



 

[Consented to and]

(3) Accepted:  





JPMorgan Chase Bank, as
  Administrative Agent

 









By:

 

________________________________

 

Name:

 

________________________________

 

Title:

 

________________________________

 



(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
(3) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.



ASSIGNMENT AND ASSUMPTION AGREEMENT, Page 2



Exhibit F to Second Amended and Restated Credit Agreement dated as of December
24, 2002.

 

 

[Consented to:]

(4)  





ELIZABETH ARDEN, INC.

 









By:

 

________________________________

 

Name:

 

________________________________

 

Title:

 

________________________________

 



 

(4) To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



ASSIGNMENT AND ASSUMPTION AGREEMENT, Page 3



Exhibit F to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



ANNEX 1

(1)




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

              1.   Representations and Warranties.



              1.1   Assignor. The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document

(2), (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.



              1.2.   Assignee. The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Bank, (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Bank thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Bank thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant thereto
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Foreign Bank

(3), attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.



              2.   Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.



(1) Describe Credit Agreement at option of Administrative Agent.
(2) The term "Loan Document" should be conformed to that used in the Credit
Agreement.
(3) The concept of "Foreign Lender" should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.



ANNEX 1 to Assignment and Assumption Agreement, Page 1



Exhibit F to Second Amended and Restated Credit Agreement dated as of December
24, 2002.

 

              3.   General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



ASSIGNMENT AND ASSUMPTION AGREEMENT, Page 2



Exhibit F to Second Amended and Restated Credit Agreement dated as of December
24, 2002.



--------------------------------------------------------------------------------





EXHIBIT "G"
to
Fourth amendment TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Increased Commitment Supplement





Exhibit G to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Fourth Amendment dated as of November 2, 2005.

 

INCREASED COMMITMENT SUPPLEMENT



            This INCREASED COMMITMENT SUPPLEMENT (this "Supplement") is dated as
of ____________, ___ and entered into by and among ELIZABETH ARDEN, INC., a
Florida corporation (the "Borrower"), each of the banks or other lending
institutions which is a signatory hereto (the "Banks"), JPMORGAN CHASE BANK,
N.A., as Administrative Agent for itself and certain other banks (in such
capacity, together with its successors in such capacity, the "Administrative
Agent"), and is made with reference to that certain Second Amended and Restated
Credit Agreement dated as of December 24, 2002 (as amended, the "Credit
Agreement"), by and among the Company, certain Banks and the Administrative
Agent. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.



RECITALS



            WHEREAS,

pursuant to Section 2.18 of the Credit Agreement, the Borrower and the Banks are
entering into this Increased Commitment Supplement to provide for the increase
of the aggregate Commitments;



            WHEREAS,

each Bank [party hereto and already a party to the Credit Agreement] wishes to
increase its Commitment [, and each Bank, to the extent not already a Bank party
to the Credit Agreement (herein a "New Bank"), wishes to become a Bank party to
the Credit Agreement]; (1)



WHEREAS,

the Banks are willing to agree to supplement the Credit Agreement in the manner
provided herein.



            NOW, THEREFORE,

in consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:



Section 1.   Increase in Commitments. Subject to the terms and conditions
hereof, each Bank severally agrees that its Commitment shall be increased to [or
in the case of a New Bank, shall be] the amount set forth opposite its name on
the signature pages hereof.



            Section 2.   [New Banks. Each New Bank (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements of the Borrower delivered under Section 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (ii) agrees that it has,
independently and without reliance upon the Administrative Agent, any other Bank
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Supplement; (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, any other Bank or any of their Related
Parties and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers and discretion under the Credit Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (v) agrees that
it is a "Bank" under the Credit Agreement and will perform in accordance with
their terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Bank.

 

(1)  Bracketed alternatives should be included if there are New Banks.



Exhibit G to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Fourth Amendment dated as of November 2, 2005.

 

 

 

            Section 3.   Conditions to Effectiveness. Section 1 of this
Supplement shall become effective only upon the satisfaction of the following
conditions precedent:



                 (a)   receipt by the Administrative Agent of certified copies
of all corporate action taken by the Borrower to authorize the execution,
delivery and performance of this Supplement; and



                 (b)   receipt by the Administrative Agent of a certificate of
the Secretary or an Assistant Secretary of the Borrower certifying the names and
true signatures of the officers of the Borrower authorized to sign this
Supplement and the other documents to be delivered hereunder.



            Section 4.   Representations and Warranties. In order to induce the
Banks to enter into this Supplement and to supplement the Credit Agreement in
the manner provided herein, Borrower represents and warrants to Administrative
Agent and each Bank that (a) the representations and warranties of the Borrower
and the Guarantors contained in the Loan Documents (including this Supplement as
a Loan Document) are and will be true, correct and complete in all material
respects on and as of the effective date hereof to the same extent as though
made on and as of that date and for that purpose, except for such
representations and warranties limited by their terms to a specific date and
(b) no event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Supplement that would constitute a
Default.



            Section 5.   Effect of Supplement. This Supplement constitutes a
Loan Document. The terms and provisions set forth in this Supplement shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and except as expressly modified and superseded by this
Supplement, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent, and the Banks party hereto agree
that the Credit Agreement as supplemented hereby and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. Any and all agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement as supplemented hereby, are hereby amended so that
any reference in such documents to the Agreement shall mean a reference to the
Agreement as supplemented hereby.



            Section 6.   Applicable Law. This Supplement shall be governed by
and construed in accordance with the laws of the State of New York other than
those conflict of law provisions that would defer to the substantive laws of
another jurisdiction. This governing law election has been made by the parties
in reliance (at least in part) on Section 5-1401 of the General Obligations Law
of the State of New York, as amended (as and to the extent applicable), and
other applicable law.



            Section 7.   Counterparts, Effectiveness. This Supplement may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and on telecopy counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Supplement
(other than the provisions of Section 1 hereof, the effectiveness of which is
governed by Section 3 hereof) shall become effective upon the execution of a
counterpart hereof by the Borrower, the Banks and receipt by the Borrower and
the Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.





Exhibit G to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Fourth Amendment dated as of November 2, 2005.

 

            Section 8.   ENTIRE AGREEMENT. THIS SUPPLEMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.



            IN WITNESS WHEREOF, the parties hereto have caused this Supplement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.



   

ELIZABETH ARDEN, INC.







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



 

New Total Commitment:
$___________________

 

JPMORGAN CHASE BANK, N.A., as the
Administrative Agent







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________

         

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



 

$___________________

 

[BANK]







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



 

$___________________

 

[NEW BANK]







   

By:

_____________________________________

   

Name:

_____________________________________

   

Title:

_____________________________________



Exhibit G to Second Amended and Restated Credit Agreement dated as of December
24, 2002, as amended by the Fourth Amendment dated as of November 2, 2005.



--------------------------------------------------------------------------------





SCHEDULE 1.01
to
EIGHTH amendment TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



Commitments



Name of Bank

Commitments

Applicable
Percentage







JPMorgan Chase Bank, N.A.

$  79,687,500.00

24.519%

Bank of America, N.A.

70,312,500.00

21.635%

Wachovia Bank, National Association

43,750,000.00

13.462%

The CIT Group/Business Credit, Inc.

25,000,000.00

7.692%

U. S. Bank Business Credit

25,000,000.00

7.692%

National City Business Credit, Inc.

18,750,000.00

5.769%

Credit Suisse

12,500,000.00

3.846%

HSBC Business Credit (USA), Inc.

30,000,000.00

9.231%

HSBC Bank plc

20,000,000.00

6.154%

TOTAL

$325,000,000.00

100.000%



SCHEDULE 2.6 - Solo Page



Schedule 1.01 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002, as amended by the Eighth Amendment dated as of July 21, 2008.



--------------------------------------------------------------------------------





Schedule 1.01(a)
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Existing Letters of Credit

(As of December 16, 2002)



Beneficiary

Letter of Credit #

 

Expiry Date

Original Date

Balance Remaining

           

State of Florida

1046077

 

March 19, 2003

July 11, 1997

$254,527.00

Florida Power & Light Co.

RS1108804

 

December 15, 2003

 

   33,010.00













TOTAL

       

$287,537.00



SCHEDULE 1.01(a), Solo Page



Schedule 1.01(a) to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



--------------------------------------------------------------------------------





Schedule 4.05
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Litigation

 

1.

Adenat

-- In December 2000, Borrower was named in a breach of contract action filed in
the Ontario, Canada Superior Court of Justice by Adenat, Inc., a Canadian
customer of Unilever. The action was filed against a number of Unilever
affiliates, Borrower and several individuals, including officers of Unilever and
Borrower. In August 2001, the plaintiff filed an amended complaint, which
removed the individual defendants. The plaintiff claims that Unilever breached
contractual obligations owed to the plaintiff and further alleges that Borrower
interfered in that relationship. The plaintiff seeks to enjoin termination of
the alleged distribution agreement by Unilever and seeks compensatory damages of
Canadian $55 million against each of Unilever and Borrower, plus punitive
damages of Canadian $35 million. Borrower believes that it will be entitled to
indemnification from Unilever under the asset purchase agreement related to
Borrower's purchase of the Elizabeth Arden assets to the extent Borrower incurs
losses or expenses as a result of the actions taken by Unilever or its
affiliates. We believe the claims lack merit as to our company and Borrower is
vigorously contesting the matter.



SCHEDULE 4.05, Solo Page



Schedule 4.05 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



--------------------------------------------------------------------------------





Schedule 4.09
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Subsidiaries



Domestic Subsidiaries

DF Enterprises, Inc. (1)
FD Management, Inc. (2)
RDEN Management, Inc. (3)
Elizabeth Arden International Holding, Inc.
Elizabeth Arden (Financing), Inc.
Elizabeth Arden Travel Retail, Inc.



Foreign Subsidiaries

Elizabeth Arden (Puerto Rico), Inc.
Elizabeth Arden (Australia) PTY Ltd.
Elizabeth Arden (New Zealand) Limited
Elizabeth Arden (Switzerland) Holding S.a.r.l.
Elizabeth Arden (South Africa) PTY Ltd.
Elizabeth Arden (Canada) Limited

Elizabeth Arden GmbH (*)
Elizabeth Arden (Netherlands) Holding B.V.
Elizabeth Arden International S.a.r.l.

Elizabeth Arden (Export) Inc. (*)
Elizabeth Arden (Singapore) PTE Ltd. (*)
Elizabeth Arden Handels GmbH (*)
Elizabeth Arden (Italy) S.r.l. (*)
Elizabeth Arden Espana S.L. (*)
Elizabeth Arden (Denmark) ApS (*)
Elizabeth Arden (Sweden) AB (*)
Elizabeth Arden (Norway) AS (*)
Elizabeth Arden (UK) Ltd. (*)
Elizabeth Arden (Japan) K.K.(1)
Elizabeth Arden (Zug) GmbH
Elizabeth Arden Korea Yuhan Hoesa (4)

(1)  Elizabeth Taylor licenses
(2)  Elizabeth Arden trademarks
(3)  Elizabeth Arden domestic trademarks
(4)  Minority shareholder is Elizabeth Arden International Holding, Inc.

(*)  Agency for Elizabeth Arden International S.a.r.l.





SCHEDULE 4.09, Solo Page



Schedule 4.09 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



--------------------------------------------------------------------------------





Schedule 4.13
to
Second Amendment to Credit Agreement

REQUIRED LENDER PERCENTAGE



Lender

Commitment

 

Required
Lender
Percentage
Held

 

Lenders Agreeing to Amendment
(insert % from prior column if
Lender
signs this Amendment then total
percentages in this column)













JPMorgan Chase Bank

$  45,250,000.00

 

22.625%

 

  22.625%

Fleet National Bank

$  35,000,000.00

 

17.500%

 

  17.500%

LaSalle Business Credit, Inc.

$  25,000,000.00

 

12.500%

 

  12.500%

U. S. Bank Business Credit

$  20,000,000.00

 

10.000%

 

  10.000%

General Electric Capital Corporation

$  28,500,000.00

 

14.250%

 

  14.250%

Wachovia Bank, National Association

$  15,000,000.00

 

7.500%

 

    7.500%

Siemens Financial Services, Inc.

$  11,250,000.00

 

5.625%

 

    5.625%

Credit Suisse First Boston

$  10,000,000.00

 

5.000%

 

    5.000%

The Provident Bank

$  10,000,000.00

 

5.000%

 

    5.000%













TOTAL

$200,000,000.00

 

100.000%

 

100.000%







































SCHEDULE 4.13, Solo Page



Schedule 4.13 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002, as amended by the Second Amendment dated as of June 2, 2004.



--------------------------------------------------------------------------------





Schedule 4.14
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Locations



SCHEDULE 4.14, Cover Page



Schedule 4.14 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



(i)

U.S., Puerto Rico and Canada Inventory Locations(*)
(As of November 30, 2002)



Above $500,000 at Cost

   







Borrower Distribution Center
14100 NW 60 Avenue
Miami Lakes, Florida

 

Borrower Sales Location
4450 San Pablo Avenue
Everyville, California







Borrower Distribution Center
1751 Blue Hills Drive
Roanoke, Virginia

 

Unilever Manufacturing Plant
108 Ganges Street
Ganges Plaza Building
Rio Piedras, Puerto Rico







CEI - Holmdel
2182 Route 35 South
Holmdel, New Jersey

 

Puerto Rico Warehouse for Local Affiliate
Campo Rico Ave./Corner 246
Kodak Building
Carolina, Puerto Rico







CEI - Ridgefield
1135 Pleasantville Terrace W.
Ridgefield, New Jersey

 

Brisar Industries
150 East 7 Street
Patterson, New Jersey







CEI - Roanoke
4411 Plantation Road NE
Roanoke, Virginia

 

Marketing Horizons, Inc.
440 Eagle Rock Avenue
Roseland, New Jersey







Borrower Sales Location
1222 Sutter Street
San Francisco, California

   







Under $500,000 at Cost

   







1342 Roanoke Boulevard
(GENCO Building)
Salem, Virginia

Corwood Labs, Inc.
55 Adams Avenue
Hauppauge, New York

Dimensional Merchandising
86 North Main Street
Wharton, New Jersey







3232 Hollins Road, NE
(Singer Building)
Roanoke, Virginia

Hewitt Soap
333 Linden Avenue
Dayton, Ohio

San Mar Labs
4 Warehouse Lane
Elmsford, New Jersey



Schedule 4.14, Page 1



Schedule 4.14 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

3030-3040 Nicholas Avenue
(Manpower Building)
Roanoke, Virginia

Kolmar Laboratories
P. O. Box 71242
Chicago, Illinois

SLM Corporation
215 Davidson Avenue
Somerset, New Jersey







Canadian Office
505 Apple Creek Blvd., #2
Markham, Ontario L3R 5B1

Le Papillon
120 Albamy Street
New Brunswick, New Jersey

Raani
5401 W. 65 Street
Bedford Park, Illinois







Belae Brands
240 Viceroy Road
Concord, Ontario L4K 3N9

Private Label Cosmetics
20-10 Maple Avenue
Fairlawn, New Jersey

Webcraft LLC
P. O. Box 6023
North Brunswick, New Jersey







Lawrence Transportation
4655 Technology Drive
Salem, Virginia 24153

Precision Techniques, Inc.
1169-1177 E. 152 Street
Bronx, New York

Identipak
300 E. Beech Avenue
McAllen, Texas







Lawrence Transportation
872 Lee Highway
Roanoke, Virginia

Wallace Packaging
57-11 49 Place
Maspeth, New York

 







Contract Filing, Inc.
10 Cliffside Drive
Cedar Grove, New Jersey

Dimayo Packaging
65-B Industrial Road
Lodi, New Jersey

 



(*) Additional inventory locations with small dollar amounts of inventory are
not included as permitted by Section 4.14(i).



Schedule 4.14, Page 2

Schedule 4.14 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

(ii)

Location of Office (Other Than Sales Offices) or Place of Business
of Borrower and Material Subsidiaries

1.

14100 NW 60 Avenue
Miami Lakes, Florida 33014

(A)







2.

200 First Stamford Place
Stamford, Connecticut 06902

(A)(C)







3.

1751 Blue Hills Drive
Roanoke, Virginia 11482

(A)







4.

200 Park Avenue South
New York, New York 10003

(A)







5.

12300 NW 32 Avenue
Opa-Locka, Florida

(A)







6.

1222 Sutter Street
San Francisco, California

(A)







7.

4450 San Pablo Avenue
Emeryville, California

(A)







8.

1342 Roanoke Boulevard
Salem, Virginia

(A)







9.

3232 Hollins Road, N.E.
Roanoke, Virginia

(A)







10.

3030 - 3040 Nicholas Avenue
Roanoke, Virginia

(A)







11.

300 Delaware Avenue - 9th Floor
Wilmington, Delaware 19801

(B)







(A)
(B)
(C)

Borrower
FD Management, Inc. and DF Enterprises, Inc.
Elizabeth Arden International Holding, Inc.



Schedule 4.14, Page 3

Schedule 4.14 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

(iii)

Owned Real Property



1.

Warehouse and executive offices located at:

     

14100 NW 60 Avenue
Miami Lakes, Florida 33014



Schedule 4.14, Page 4



Schedule 4.14 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



(iv)

Leased Real Property

Property Address


Record Owner (*)


1.

200 First Stamford Place
Stamford, Connecticut 06902

First Stamford Place, LLC & Merrifield
First Stamford LLC
One Station Place, Stamford, CT 06902







2.

1751 Blue Hills Drive
Roanoke, Virginia 11482

Arden Associates, LP
12 South Third Street
Richmond, VA 23226







3.

200 Park Avenue South
New York, New York 10003

200 Park South Associates, LLC
1140 Avenue of the Americas
NY, NY 10036







4.

12300 NW 32 Avenue
Opa-Locka, Florida

Smith Terminal Warehouse
12300 N.W. 32nd Avenue
Miami, FL 33167







5.

1222 Sutter Street
San Francisco, CA

1238 Sutter Street, LLC
1226 30th Avenue
San Francisco, CA 94122







6.

4450 San Pablo Avenue
Emeryville, CA

Emeryville Farms, LLC
126 30th Avenue
San Francisco, CA 94122







7.

1342 Roanoke Boulevard
Salem, VA

ROA Blvd., LLC - Wayne Newcomb
P. O. Box 128
Goode, VA 24556







8.

3232 Hollins Road, N.E.
Roanoke, VA

Hollins Road Warehousing, LLC
3330 Hollins Road, N.E. Suite 1A
Roanoke, VA 24012







9.

3030 - 3040 Nicholas Avenue
Roanoke, VA

2993 Lake Street
San Francisco, CA 94121







10.

300 Delaware Avenue - 9th Floor
Wilmington, DE 19801

EML Associates
New York, NY

     

(*)

Based on Lessors' representations in lease documents.



Schedule 4.14, Page 5

Schedule 4.14 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

(v)

Jurisdictions Qualified to do Business



Florida
New York
Pennsylvania
Maine
Connecticut
Virginia



Note

:   The Borrower is in the process of qualifying to transact business in
Illinois, Michigan, Nevada and Utah. The Borrower has a Certificate of Authority
to do business in New Jersey, but the State of New Jersey claims that the
Borrower has not filed its Annual Report in 1999 and 2000. The Borrower is in
the process of taking corrective actions to ensure filings are current.  

            The Borrower has sales offices in several other states and will
analyze its operations in each of those states to determine if it is necessary
to qualify to transact business in any of those states.



Schedule 4.14, Page 6



Schedule 4.14 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



--------------------------------------------------------------------------------





Schedule 4.15
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Licenses, Trademarks and Distribution Agreements



Schedule 4.15, Cover Page



Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

(a)(i)

License Agreements    

1.

Amended and Restated Exclusive Trademark License Agreement dated February 29,
1980, as amended July 29, 1992 and February 13, 1995, between Geoffrey Beene,
Inc. (as Licensor), and SanofiBeaute (formerly known as Epocha Distributors) and
French Fragrances, Inc. (as Licensee)..





 

Subject Matter

: Grant of exclusive license to Licensee of certain trademarks including
"Geoffrey Beene" and derivations thereof.





 

Termination Date/Renewal Option

: The term of this Agreement expires in February 2025 and shall automatically be
renewed for an additional 10-year period unless terminated by Licensee





2.

Trademark License, Manufacturing and distribution Agreement dated November 6,
1998 between Giorgio Beverly Hills, Inc. (as Licensor), and French Fragrances,
Inc. (as Licensee).





 

Subject Matter

: Grant of exclusive license to Licensee to manufacture, label, package,
distribute, market and sell cosmetics and fragrances relating to certain
licensed marks including "Wings" and "Giorgio Beverly Hills." Such license is
exclusive to the United States and Puerto Rico.





 

Termination Date/Renewal Options

: The term of this Agreement expires on December 31, 2003.





3.

License Agreement dated as of February 14, 1986, as amended January 26, 1989,
March 20, 1990, June 28, 1990, August 3, 1999, October 26, 2000 and July 26,
2001, between The Elizabeth Taylor Cosmetics Company (as Licensor), Conopco,
Inc., d/b/a Parfums International Ltd. and French Fragrances, Inc. (as
Licensee).





 

Subject Matter

: Grant of exclusive license to Licensee for the use of the mark "Elizabeth
Taylor" worldwide in connection with the manufacture and distribution worldwide
of women's fragrances, cosmetics and skin care products and men's colognes.





 

Termination Date/Renewal Options

: The term of this Agreement expires on October 1, 2022 and may thereafter be
extended by Licensee, at its sole option, for unlimited 20-year periods. Such
extensions shall be automatic unless Licensee serves written notice of
cancellation within 6 months of the expiration of any such 20-year period.





4.

License Agreement effective January 1, 2001 between Tristrata Technology, Inc.
and Elizabeth Arden, Inc.





 

Subject Matter

: Grants non-exclusive right to make, have made, use and sell any cosmetic
and/or dermatologic preparation comprising glycolic acid and/or salts and lactic
acid and/or its metallic salts for topical application to human skin for which
licensee has made, or reserves the right to make, claims within the scope of
Licensed Patent Rights under Borrower's marks (including Ceramide Time Complex
Moisture Cream and Peel & Reveal) in the United States, its possessions and
territories, Puerto Rico and U.S. military bases throughout the world.





 

Termination Date/Renewal Option

: The agreement expires on the expiration of the last to expire of the Licensed
Patent Rights unless earlier terminated under the agreement.





5.

The Borrower has certain license agreements with software vendors such as
Geac/JBA International, American Software, Oracle and Manugistics to carry on
its business. These agreements do not have any relationship to the Collateral.

Schedule 4.15, Page 1



Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

(a)(ii)

Patent and Trademark List for Borrower and Guarantors  

Patents:



As disclosed on the two page "Arden Patent Summary" delivered to the
Administrative Agent on December 20, 2002, which summary is hereby incorporated
by reference.



Trademarks:



As disclosed on the "Trademark List" dated Wednesday, December 18, 2002
delivered to the Administrative Agent consisting of 402 pages, which list is
hereby incorporated by reference.

 

Schedule 4.15, Page 2

Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



 

(a)(iii)

Material United States Distribution Agreements    

1.

Distribution Agreement dated June 17, 1994, as amended July 9, 1997, between
Fairtrade S.A. and French Fragrances, Inc.





 

Subject Matter

: Exclusive distribution rights in the U.S. for "Faconnable" products.





 

Termination Date/Renewal Option

: The term is through June 2004 with automatic renewal for five-year terms
unless either party terminates six months prior thereto.





2.

Distribution and License Agreement dated June 17, 1994, as amended February 1,
2000 and Exclusive License Agreement dated June 17, 1994, as amended February 1,
2000, between Les Parfums Ted Lapidus S.A. and French Fragrances, Inc.





 

Subject Matter

: Grants exclusive distribution rights in the U.S. other than duty-free stores
(first refusal rights for Cuba and Puerto Rico) for "Lapidus" products.





 

Termination Date/Renewal Options

: The term is through June 2004 with automatic renewal for five-year terms
unless either party terminates six months prior thereto.





3.

Distribution Agreement dated August 1, 2000, between Unilever Cosmetics
International, Nautica Apparel, Inc., and French Fragrances, Inc.





 

Subject Matter

: Grants exclusive right to manufacture, market and distribute fragrance,
cosmetics and related products of the brands "Nautica Classic," "Nautica for
Women," and Nautica Competition" in the United States, Canada and Puerto Rico.





 

Termination Date/Renewal Option

: The term is through December 31, 2002, renewable for successive one-year
periods unless either party terminates six months prior to the end of the
applicable term. The parties are negotiating a one-year renewal through December
31, 2003.





4.

Agreement with Giorgio Beverly Hills, Inc. for Wings line listed in Schedule
4.15(a)(i).

Schedule 4.15, Page 3



Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

(b)

Matters Affecting Trademark and Patent Rights    

1.

Sunflowers in Brazil

- Borrower has a Co-existence/License Agreement with a company called Alume
Cosmeticos with regard to the use of the trademark Sunflowers in Brazil.
Borrower is authorized to use the term Sunflowers combined with the trademark
Elizabeth Arden. In addition to a fee of US$30,000 paid on March 2002 and to be
paid on March 2007, Borrower pays Alume Cosmeticos a royalty of 2% of net sales
of Sunflowers products sold in Brazil. The agreement expires in March 2012.





2.

Green Tea in Italy and other territories

- Unilever cleared the use of the Green Tea name worldwide on the basis that it
is descriptive since the products contain green tea. In October 2000, Unilever
received a letter from an Italian company named Kelemata which owns the
trademark registration for Green Tea in Italy. Over the past two years, we have
been in contact with Kelemata and their counsel on this matter. We agreed to
change advertising in Italy on our products to reinforce the fact that the
products use green tea as opposed to claiming trademark rights for green tea.
Kelemata has also expressed an interest in our selling some of their goods
internationally. Our diligence shows Kelemata has trademark registrations for
Austria, Switzerland, Germany, Spain, France and Benelux and, in 2001, obtained
a supplemental registration, which is a lesser form of trademark registration,
for Green Tea in the U.S. We have not heard Kelemata on the Italian issue for
over a year.





3.

Unbound in Europe

- A German company named Mulhens, which is affiliated with Wella filed an
international application for Unbound in Europe which apparently predated our
European Community application. We have been in negotiations with Muhlens to
provide us a license to use the name for sales of our Unbound products in
Europe. Unbound is a fragrance in our Halston line.





4.

Borrower has a perpetual royalty-free license to use the Good Morning trademark
in certain territories where Unilever retained the trademark. Borrower has a
royalty-free license agreement to use the Black Pearl trademark in the U.S. in
conjunction with Elizabeth Taylor. Borrower also has a perpetual royalty-free
license to use certain patents which are owned by Unilever and which were used
in both Unilever and Elizabeth Arden products.





5.

From time to time, Affiliates file oppositions to trademark applications which
are deemed to be confusingly similar to their trademark registrations. In
addition, from time to time Affiliates receive oppositions from third parties or
office actions from trademark offices worldwide relating to pending trademark
and patent applications. Examples where the applications for trademark
registrations have not been approved include, but are not limited to, Good
Night's Sleep in Indonesia and Good Morning in the U.S. Borrower and its
Affiliates do not believe that any of those oppositions or office actions, if
adversely determined, are likely to have a Material Adverse Effect. A list of
oppositions as of December 17, 2002 is included in this Schedule 4.15.



Schedule 4.15, Page 4



Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

6.

Borrower, through its Affiliates, routinely files trademark applications for new
trademarks after clearing the trademark for use in the important territories
where new products will be launched. In addition, Borrower, through its
Affiliates, routinely abandons trademarks and patents not currently used in its
business. The aggregate effect of any of such abandonments will not have a
Material Adverse Effect.





7.

Borrower licenses the Elizabeth Arden and Red Door trademarks and trade names
worldwide to Essanelle (through 2020) for their use in beauty spas and salons.
Borrower also licenses the Elizabeth Arden trademarks worldwide to Eyewear
Designs Limited (through 2005) for their use in eyeglass frames. Borrower
licenses one or more of its patents to Mystic Tan (through duration of patents)
and Topix (through 2003). Royalties under these licenses are not material to
Borrower's results of operations.



Schedule 4.15, Page 5

Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

Pending Oppositions as of December 17, 2002

 

ARGENTINA

MILLENIUM v. MILENIUM Application no. 2217035 in the name of Clinsy
S.A.-applicants were officially notified on September 4, 2001 and had until
September 4, 2002 in which to respond. Counsel advised that they would check
with the Trademark Office to determine whether the application had been
abandoned. Will proceed to follow up.

 

BRAZIL

DIAMONDS AND SAPPHIRES v. SAPHIRUS PHARFUMS of Petit Marie Comercio De Products
Quimicos Limitada-status pending.



ELIZABETH TAYLOR'S PASSION v. PASSION in the name of Passion Conf. E. Comn. De
Art De Cama Mesa E Banho-status pending.



ELIZABETH TAYLOR'S PASSION v. ELIZABETH TAYLOR Signature in the name of
Perfumaria Chamma Ltda.-recently filed-status pending.



ELIZABETH TAYLOR v. ELIZABETH TAYLOR in the name of Perfumaria Chamma
Ltda.-status pending.



ELIZABETH TAYLOR'S PASSION v. PASSIONE in the name of Vargas Reengenharia
Industrializa Com. Ltda.-status pending.



ELIZABETH TAYLOR'S PASSION v. PASSION in the name of Tecnofarma Ltda.-status
pending.



ELIZABETH TAYLOR'S PASSION v. PASSION of IB Cosmeticos Ltda.-status pending.



ELIZABETH TAYLOR'S PASSION v. PASSIONE in the name of Gislaine Zorzin-status
pending.



LIP LIP HOORAY v. IP LIP in the name of Pacific Corporation-status pending.



MILLENIUM v. GIOVANNA MILLENIUM in the name of Giovanna Baby Industria e
Comercio Ltda.-status pending.



MILLENIUM v. MILLENIUM in the name of Chemie Industria E Comercio Ltda.-status
pending.



SUNFLOWERS v SOFLOWER in the name of Kenko Zoushin Kenkyukai Corporation-status
pending.



TRUE LOVE v. TRUE in the name of Eoco, Inc.-Co-Existence agreement was prepared.
No indication in file whether it had been finalized.

 

CANADA

ELIZABETH TAYLOR'S PASSION v. FEVER THE ALTERNATIVE TO ELIZABETH TAYLOR'S
PASSION in the name of Westport Lab, Inc.-status pending.



SENSUAL v. SENSUAL in the name of Steven Bailey-status pending.

 



Schedule 4.15, Page 6



Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

 

CHILE

DIAMONDS AND RUBIES v. DIAMOND in the name of Diamond Shamrock
Corporation-status pending.



DIAMONDS AND EMERALDS v. DIAMOND in the name of Diamond Shamrock
Corporation-status pending.

 

CHINA

SUNFLOWERS v. SUNFLOWER in the name of Kuangpao Shoe Material Company
Limited-status pending.



ELIZABETH ARDEN v. ARDEN in Chinese Characters in the name of Jingyi Chemical
Enterprises Limited-awaiting decision.



MILLENIUM v. MILLENNIUM Application no. 1488302 in the name of Kimberich
Investment Ltd.-status pending.

 

COLUMBIA

HALSTON v. HALSTON in the name of Confecciones de Cuero y Cia Ltda-status
pending.



TOP MILENIO by Detergentes S.A. v. MILLENIUM ENERGIST in the name of Unilever
N.W.-recently answered the opposition. Awaiting response from opposer.

 

CROATIA

BLACK PEARLS v. PERLA PC COLLECT-LANG in the name of Distex-status pending.

 

EUROPEAN COMMUNITY

MILLENIUM v. MILLENIUM MAGIC OF ADD in the name of Mikkelsen ApS-cooling off
period.



MILLENIUM v. MM MILLENIUM in the name of Wolfgang Berger-status pending.



UNBOUND opposition filed in the name of Mulhens GMBH & Co. KG-presently
discussing a license to use. As such, requested another extension.

 

FRANCE

MILLENIUM v. CLASSIC MILLENIUM in the name of Cheng-Wei Chang-status pending.



MILLENIUM v. MILLENNIUM FRAGRANCE INTERNATIONAL in the name of Millenium
Fragrance International-status pending.



MILLENIUM v. MILLENNIUM HOPE in the name of Jivago Couture International-status
pending.

 

GERMANY

MILLENIUM v. MM MILLENIUM in the name of Bastian Hens-status pending.



WHITE DIAMONDS v. DIAMOND PARFUMS in the name of Schimon Rozanski-deadline in
which to either file response or decide to come to an amicable settlement.
Deadline is March 3, 2003.

 



Schedule 4.15, Page 7



Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

HONDURAS

ELIZABETH TAYLOR'S PASSION v. PASION MAGICA in the name of Comercial E
Inversiones Galaxia S.A.-status pending.

 

INDIA

Use of ARDEN by Selection Centre, Bombay Cosmetics & Dahiy
Cosmetics-negotiations regarding phasing out use of the ARDEN Trademark pending.

 

INDONESIA

MILLENIUM v. MILLINIUM in the name of Benyamin Hartono Limbert-status pending.



Sale of Counterfeit ELIZABETH ARDEN Spectales by Optik Anggun-status pending.

 

IRAN

ELIZABETH ARDEN v. ARDEN in the name of Sherkat Pars Hayan Bamasooliet
Mahood-status pending.

 

NETHERLANDS

ELIZABETH ARDEN v. ELIZABETHARDEN.NI in the name of Space C.V.

 

PANAMA

ELIZABETH TAYLOR'S PASSION v. PASSION in the name of Nacional Quimica,
S.A.-status pending.

 

PARAGUAY

RED DOOR v. RED DOOR in the name of Chen Tung Yao-requested a declaration of
abandonment of the trademark-status pending.

 

PERU

DAILY DEFENSE MOISTURE LOTION-request for consent by Clairol Incorporated.
Possible granting a letter of consent and agreeing to co-existence limited to
Peru-matter pending.



ELIZABETH ARDEN v. ELIZABETH in the name of Reynaldo Augusto Temple-status
pending.



WHITE SHOULDERS v. WHITE ONE in the name of Miguel Galvez-status pending.

 

SOUTH AFRICA

ADVANCED ENERGIZING EXTRACT v. ALMAY ENERGISING in the name of Revlon (Suisse)
S.A.-status pending.



EA v. EAS in class 5 in the name of Natural Supplement Association Inc.-status
pending.



SLEEK v. SLEEK in the name of Sleek International Limited-possible co-existence
agreement. According to our records, this mark has been discontinued.

 

SPAIN

DIAMONDS AND SAPPHIRES v. DIAMOND in the name of Diamond Shamrock
Corporation-status pending.



Schedule 4.15, Page 8



Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.

 

ELIZABETH TAYLOR'S PASSION v. PASION ROMANTICA (ROMANTIC PASSION)-status
pending.

 

TAIWAN

ELIZABETH ARDEN Misrepresentation of ELIZABETH ARDEN and Possible Counterfeit of
ELIZABETH ARDEN BAGS-status pending.



SUNFLOWERS v. SUNFLOWER in the name of C. H. Wu Zhi-Hong-status pending.

 

THAILAND

ELIZABETH ARDEN 5th AVENUE v. REDKEN 5th AVENUE in the name of L'Oreal-status
pending.

 

UNITED KINGDOM

Internet conflicts regarding the following:



ELIZABETH ARDEN v. ELIZABETHARDENONLINE.COM in the name of Alphaomegahealth.Com

ELIZABETH ARDEN v. ELIZABETHARDEN.CO.UK in the name of Nicholas Hotchen

ELIZABETH ARDEN v. ELIZABETH-ARDEN.NET in the name of Argentina Web Design

ELIZABETH ARDEN v. ELIZABETH-ARDEN.COM in the name of Parma

ELIZABETH TAYLOR v. ELIZABETH-TAYLOR.COM in the name of Lovearth

ELIZABETH TAYLOR v. ELIZABETH-TAYLOR.CO.UK in the name of Airmill Limited Status
pending.

ELIZABETH TAYLOR'S PASSION v. RUMOURS in the name of French Perfumery Co, Ltd.
Passing-off (unfair competition) in the U.K. Status pending.



Schedule 4.15, Page 9



Schedule 4.15 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



--------------------------------------------------------------------------------





Schedule 4.15(a)(i)

License Agreements



1.

Amended and Restated Exclusive Trademark License Agreement dated February 29,
1980, as amended July 29, 1992 and February 13, 1995, between Geoffrey Beene,
Inc. (as Licensor), and SanofiBeaute (formerly known as Epocha Distributors) and
French Fragrances, Inc. (as Licensee).





 

Subject Matter

: Grant of exclusive license to Licensee of certain trademarks including
"Geoffrey Beene" and derivations thereof.





 

Termination Date/Renewal Option

: The term of this Agreement expires in February 2025 and shall automatically be
renewed for an additional 10-year period unless terminated by Licensee.





2.

License Agreement dated as of February 14, 1986, as amended January 26, 1989,
March 20, 1990, June 28, 1990, August 3, 1999, October 26, 2000, July 26, 2001
and March 31, 2003, between The Elizabeth Taylor Cosmetics Company (as
Licensor), Conopco, Inc., d/b/a Parfums International Ltd. and French
Fragrances, Inc. (as Licensee).





 

Subject Matter

: Grant of exclusive license to Licensee for the use of the mark "Elizabeth
Taylor" worldwide in connection with the manufacture and distribution worldwide
of women's fragrances, cosmetics and skin care products and men's colognes.





 

Termination Date/Renewal Options

: The term of this Agreement expires on October 1, 2022 and may thereafter be
extended by Licensee, at its sole option, for unlimited 20-year periods. Such
extensions shall be automatic unless Licensee serves written notice of
cancellation within 6 months of the expiration of any such 20-year period.





3.

License Agreement effective January 1, 2001 between Tristrata Technology, Inc.
(as Licensor) and Elizabeth Arden, Inc. (as Licensee).





 

Subject Matter:

Grants non-exclusive right to make, have made, use and sell any cosmetic and/or
dermatologic preparation comprising glycolic acid and/or salts and lactic acid
and/or its metallic salts for topical application to human skin for which
licensee has made, or reserves the right to make, claims within the scope of
Licensed Patent Rights under Borrower's marks (including Ceramide Time Complex
Moisture Cream and Peel & Reveal) in the United States, its possessions and
territories, Puerto Rico and U.S. military bases throughout the world.





 

Termination Date/Renewal Option:

The agreement expires on the expiration of the last to expire of the Licensed
Patent Rights unless earlier terminated under the agreement.





4.

Term Sheet dated February 3, 2004 between Britney Brands, Inc. (as Licensor) and
Elizabeth Arden, Inc. (as Licensee) to enter into an Exclusive License
Agreement.





 

Subject Matter:

Grants exclusive license to Licensee to manufacture, distribute, market,
advertise and sell fragrance, cosmetic and skin care products worldwide under
the marks "BRITNEY" and "BRITNEY SPEARS."





 

Termination Date/Renewal Option:

The term of this Agreement expires on December 31, 2009. Licensee has the right
to renew the Agreement for one (1) additional five (5) year term unless the
Agreement has been earlier terminated.





5.

The Borrower has certain license agreements with software vendors such as
Geac/JBA International, American Software, Oracle and Manugistics to carry on
its business. These agreements do not have any relationship to the Collateral.



SCHEDULE 4.15(a)(i), Solo Page



Schedule 4.15(a)(i) to Second Amended and Restated Credit Agreement dated as of
December 24, 2002, as amended by the First Amendment dated as of February 25,
2004.



--------------------------------------------------------------------------------





Schedule 4.19
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Lockbox Accounts





 

Description

 

Purpose

 

Bank Acct. #

 

ABA

 



















 

Fleet Block Acct.
(Stamford)

 

A/R Customer Deposits
for Prestige and Mid-Tier
Transit to credit line

 

*

 

0115-00010

 



















 

Fleet Lockbox Acct.
(Stamford)

 

A/R Customer Deposits
for Mass

 

9429126651

 

0115-00010

 



















 

Fleet Checking
(Stamford)

 

Customer Deposits
for Warehouse Sales

 

9429160892

 

0115-00010

 



















 

Fleet Block & Lockbox
(Miami Lakes)

 

A/R for Miami Lakes
Customer & Misc. Deposits

 

*

 

0115-00010

 





















*

  Confidential portions omitted and filed separately with the Commission.





SCHEDULE 4.19, Page 1





Schedule 4.19 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



--------------------------------------------------------------------------------





Schedule 5.09

Permitted Investments

1.            In May 2002, Borrower provided a loan to its President and Chief
Executive Officer in the principal amount of $500,000, which matures on
March 31, 2005. This loan replaced earlier loans made by Borrower to its
President and Chief Executive Officer for payment of certain Canadian tax
liabilities resulting from his relocation to Florida in 1998. The principal
balance of the loan was $400,000 as of December 24, 2002.



2.            The following intercompany loans payable to Elizabeth Arden
(Financing), Inc.

Affiliate

Acquisition
Loans

Working
Capital Loans







Elizabeth Arden (Canada) Ltd.

 

$     311,279

Elizabeth Arden Korea YH

$       730,225

 

Elizabeth Arden (Netherlands) B.V.

 

$  1,015,705

Elizabeth Arden International Holding, Inc.

$  28,380,263

$13,480,948

FD Management, Inc.

$125,613,276

 

DF Enterprises, Inc.

$  47,207,282

 







GRAND TOTAL

$201,931,046

$14,807,932

SCHEDULE 5.09, Solo Page

Schedule 5.09 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002, as amended by the First Amendment dated as of February 25,
2004.



--------------------------------------------------------------------------------





Schedule 5.10
to
Elizabeth Arden, Inc.
Second Amended and Restated Credit Agreement

Liens



1.

Amended and Restated Mortgage and Security Agreement and Fixture Filing with
Assignment of Leases and Rents dated June 5, 1996, recorded in the Official
Records Book 17229, at Page 0915, of the Public Records at Miami-Dade County,
Florida encumbering Borrower's Miami Lakes warehouse and office facility located
at 14100 N.W. 60 Avenue, Miami Lakes, Florida 33014.





2.

The Senior Secured Notes are secured by a lien on certain Elizabeth Arden
trademarks and certain equipment of Borrower located in the United States.





3.

Landlord liens securing the payment of rent under the leases set forth in
Schedule 4.14(iv) encumbering Borrower's (or Affiliates') personal property at
the demised premises. Borrower has obtained or will pursue obtaining Consent and
Subordination Agreements for all of the leased properties described on
Schedule 4.14(iv).





SCHEDULE 5.10, Solo Page





Schedule 5.10 to Second Amended and Restated Credit Agreement dated as of
December 24, 2002.



--------------------------------------------------------------------------------

